 380-DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnion No. 3, International Brotherhood ofElectricalWorkers,AFL-CIOandMadisonSquare GardenCenter,Inc. andTheatrical Protec-tiveUnion No. 1 ofInternationalAlliance ofTheatrical Stage Employeesand Motion PictureMachineOperators of the UnitedStates andCanadaTheatrical Protective Union No. 1 ofInternationalAllianceofTheatricalStageEmployees andMotion PictureMachine Operatorsof the UnitedStates and CanadaandMadison Square GardenCenter,Inc. and LocalUnionNo. 3, InternationalBrotherhoodofElectricalWorkers, AFL-CIO.Cases 2-CD-431 and 2-CD-432July 24, 1972DECISION AND DETERMINATION OFDISPUTEaffirmed.The Board has considered the briefs of theparties and the entire record in this proceeding andherebymakes the following findings:1.THE BUSINESS OF THE COMPANYMadison Square Garden is a Michigan corporationwith its principal office located in New York, NewYork. It is engaged in the operation of entertainmentfacilities for the performance of shows and events. Itoperates and presents shows as well as owns andoperates the Arena, Felt Forum, and Rotunda. Itsgross revenues from these operations exceed $1million yearly and it annually purchases supplies andequipment in excess of $50,000 directly from suppli-ers located outside the State. The parties stipulated,and we find, that the Garden is engaged in interstatecommerce within the meaning of the Act. We furtherfind that it will effectuate the purposes of the Act toassert jurisdiction herein.BY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing the filing of charges by Madison Square GardenCenter, Inc., herein called the Garden or theEmployer, against Local Union No. 3, InternationalBrotherhoodofElectricalWorkers,AFL-CIO,herein called Local 3, and Theatrical ProtectiveUnion No. 1 of International Alliance of TheatricalStageEmployees andMotion PictureMachineOperatorsof the United States and Canada,AFL-CIO, herein called Local 1, alleging that bothunions had violated Section 8(b)(4)(i) and (ii)(D) ofthe Act, by engaging in certain proscribed activitywith an object of forcing the Garden to assign thework in dispute to Local 31 rather than to Local 1, orto Local 12 rather than to Local 3. Pursuant to anorder consolidating cases and a notice of hearing, ahearing was held before Hearing Officer Mary W.Taylor on January 5, 6, 24, and 25, and February 10,1972.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidencebearing on the issues. Thereafter, the Garden, Local3, and Local 1 all filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree of prejudicial error. The rulings are hereby1Case 2-CD-431.2Case 2-CD-432.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 1and Local 3 are labor organizations within themeaning of the Act.III.THE DISPUTEThe notice of hearing in Case 2-CD-431 states:"The dispute concerns the assignment of a portion ofthe work relating to the installation and maintenanceinoperation of television lighting equipment atMadison Square Garden in New York, New York."Although television was involved in Case 2-CD-431the disputed work actually involves the installation,operation, and maintenance of all types of portablelighting equipment brought in from outside theGarden to supplement the Garden equipment for atraveling or theatrical show, and which is hung offthe stage to illuminate the performance or hung overan area which Local 1 considers part of the stage andwhich Local 3 considers not to be a part of the stage.The dispute in Case 2-CD-432 involves the installa-tion, operation, and maintenance of extra portablesound and projection equipment required for showsthat can be characterized as trade shows but whichhave theatrical elements, in this case, the Pontiacshow.A.The Background FactsThe controversies resulting from the assignment ofthe disputedwork date back to the 1940's.It appearsthat at orabout that time performances in the oldGardensuch as ice shows necessitated the use of198 NLRB No. 61 LOCAL 3, ELECTRICALWORKERS381extra lighting equipment. Traveling Hurok shows,such as the Bolshoi Ballet came to the Garden withtheir own lighting equipment which was installed andmaintainedby members of Local 1.3While the types of lighting and sound equipmentvary with the arrival of each new show, the recordreveals that there are manyinstancesinwhich thework is not in dispute. There is no dispute over theinstallation,operation,andmaintenance of thelighting fixtures and sound equipment owned by theGarden and a permanent part of its inventory. Thereisno dispute over work of any electrical naturerequired for a sporting event, sound equipment forshows considered trade shows by both unions, andsound equipment for contemporary concerts (exceptthat which is placed on the stage). All such work isdone by the Garden's crew of regular employees whoare represented by Local 3.Nor is there any dispute over portable lightingfixtures that are hung directly over the stage for atheatrical event, spotlights, sound equipment on thestage,or sound equipment which is hung over thestage for a traveling show where both Unionsconsider the show theatrical and where both Unionscan agree on what constitutes the stage. Local I doessuch work.Thus, a disputeariseswhen extra portable offstagelighting is used to illuminate the stage for a straighttheatricalproduction. In this situation, Local 1claims all extra lighting work used to illuminate thestage orareaof performance. Local 3, however,contends the stage extends only to the prosceniumarch and claims the lighting work for any other area.The dispute concerning the Miss Black AmericaBeauty Pagent would fall in this category. A disputealso arisesregarding the operation of extra portablesound equipment for traveling semitheatrical showssuch as the Pontiac Automobile show. Since the timethe disputes first arose between the two Unions, theparties have at times been able to work outad hocarrangements. In some instances, however, disputeshave resulted in the nonuse of certain equipment andin some instances the cancellation of shows.In 1968, a part of a dispute relating to offstagelightingwas submitted to the AFL-CIO InternalDisputes Plan for binding arbitration before DavidCole. The arbitrator refused to proceed, however,because the two Unions failed to agree on a3Most such shows are referred to as "yellow card" shows In essence, a"yellow card"show is one that is put together in one city and which travelstootherswith a traveling crew consisting of a head electrician, headcarpenter,head propertyman,and a number of assistants These menbelong toIATSE,Local I's parent organization,which issues a yellow form,consisting of three parts,called the "yellow card,"which indicates that theshow travels with an IATSE contract and presumably is a theatrical-typeproduction The head carpenter consults with the show's producer and/ormanager and together they determine the number of additional people thedefinition of the disputed work. Since that time, thedisputed work has been assigned to the Unions on a50-50 basis with the understanding that no precedentwould be established by this practice.InAugust 1971, extra sound and projectionequipment had to be installed for the Pontiac showwhich was scheduled for August 23 in the FeltForum. The work was initiallyassignedto Local 3under the mistaken belief that the Pontiac show wasnot a yellow card show. When the Garden sought toalter the assignment, Local 3 claimed the work on theground that the Pontiac show was a trade show.Local I claimed the work on grounds it was a"yellow card" show and had theatrical entertainmentas well. The Garden sought to avert cancellation ofthe show by offering to employ a full crew from eachUnion. Local 3 accepted this arrangement. Local 1stated it would be acceptable only if its members did100 percent of the physical work and Local 3members stood by, and that if its members did notdo all the work there would be no show. As a resultof Local l's refusal to accept the settlement proposedby the Garden the show was canceled, and thepresent unfair labor practice charges were filed.TheMiss Black America Beauty Pageant wasscheduled to be held in the Felt Forum on August 27,1971, and was to have extralighting.Although not a"yellow card" (traveling) show, extra lighting had tobe brought in because the show was to be televised.Since this type of extra lighting had caused disputesbefore, the Garden asked Local 3 that the 50-50 pastpractice be adhered to. James O'Hara, Local 3'sassistant business agent, replied that Local 3 woulddo all the work, or there would be no show. This ledto the filing of the charge in case 2-CD-431. JudgeJohn M. Cannella of the UnitedStatesDistrict Courtfor the Southern District of New York granted thetemporary restraining order requested by the Region-alDirector for Region 2. The show went on, with thelighting being installed on a 50-50 basis.B.Contentions of the PartiesLocal 3 contends the disputed work belongs to itsmembers because of its contractual relationship withthe Garden and because its members have done thework in the past. While not relying on area practice,Local 3 nevertheless takes the position that areapracticewillsupport an award to its members.showwillneed andwho willhave to be recruited at the nextcityThisinformationis put on the card and aportion of it is forwardedto the IATSElocalunion's businessmanager in the city in which the show is nextscheduledto appearAnother section of the yellowcard is sent to the headcarpenter, also an IATSEmember, covering the particular theater house inthe location in whichthe show will play The headcarpenter and businessmanager then arrange to recruitthe necessary local IATSEmembers andhave themready for workwhen the show arrives 382DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal I contends its members are entitled to thework in dispute on the basis of area practice and itscollective-bargaining agreement with theGarden.Additionally, it contends it is entitled to the disputedwork because of the type of equipment involved andbecause it has traditionally represented employeesdoing theatrical work. With regard to the offstagelighting, Local 1, unlike Local 3, contends that thestage is the area of performance, and not limited tothe arch, as contended by Local 3. The Garden takesa neutral position, not favoring either Union over theother.C.Applicability of the StatuteThe charges allege violations of Section 8(b)(4)(D)of the Act and the record evidence set forth abovefurnishes reasonable cause to believe that Local 1and Local 3 have restrained and coerced MadisonSquare Garden for the purpose of forcing assignmentof the disputed work to their respective members.Additionally, the record indicates that the partieshave been unable to voluntarily adjust the dispute.Accordingly, we find that there is reasonable causeto believe that violations of Section 8(b)(4)(D) haveoccurred and that the dispute is properly before theBoard for determination under Section 10(k) of theAct.D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to and balancing all relevantfactors.41.Certification and collective bargainingThe evidence indicates there is no Board certifica-tion in either case relative to the disputed work.Madison Square Garden has had collective-bar-gaining agreements with both Unions for a numberof years. The current Local 3 contract speaks ofconstruction work but does not purport to delineatethe electricians' work jurisdiction except with respectto trade shows. In pertinent part, the contract states:ARTICLEConstructionConstruction work, for purposes of this con-tract, is restricted to the installation of electricalwork in what are commonly called "trade shows"whichoccupy theMadison Square GardenCenter Rotunda. It is not intended to cover arena4N.L. R.B. v. Radio and Television Broadcast Engineers Union, Local1212, InternationalBrotherhood of Electrical Workers, AFL-CIO [Columbiawork which is necessary for the production ofsuch shows as Ice Follies, Circus, Horse Showand similar Center shows.Local l's contract provides in pertinent part:Scope and Jurisdiction:In general, the scope ofthisAgreement and the jurisdiction of Unionhereunder shall extend to all carpentry,electrical,property and other related work recognized astraditionally fallingwithin the jurisdiction ofUnion performed within MADISON SQUAREGARDEN CENTER (herein called the "Center")in connection with all theatrical-type productions,including "taking in" and "taking out," handling,assembling and dismantling of any and allequipment, including spotlights used in connec-tion with any theatrical-type productions, includ-ing rehearsals. For the purpose of this Agreement,the Center shall include, without limitation, theArena, the Felt Forum and the Rotunda.Article 19 of the contract provides:Yellow Card-The Yellow Card will be strictlyadhered to and the full complement of men shallbe employed at all times in taking in, putting on,rehearsing, working and taking out of an attrac-tion.Article 27 states:WorkPerformance:Employer agrees thatwhenever work covered by this Agreement is tobe performed within its premises, whether suchwork is to be done for the Employer itself or forany lessee within its premises, such work shall berecognized by Employer as coming within theexclusivejurisdictionofUnion and shall beperformed only by employees represented byUnion.Employer further agrees that it willendeavor to have lessees agree that such work willbe done by employees of Employer.Local 3 does not appear to argue seriously that itscontract clearly covers the disputed work as itconcedes in its brief that its contracts with theGarden have purported to delineate the jurisdictionof electricians only with regards to trade shows. TheLocal 1 contract, on the other hand, clearly coverscarpentry, electrical, property, and related work intheatrical-type productions.While the contract doesnot precisely define what are theatrical types, it isquite specific in assigning to Local 1 members worktraditionallydone by that Union in theatricalproductions, and it states "yellow card" requirementswill be met. We are of the view that on balance theLocal 1 contract makes a stronger claim for thedisputed work than does the Local 3 contract.5Broadcasting System],364 U.S. 573.5In this connection,Local I further contends that there are instances in(Continued) LOCAL 3, ELECTRICALWORKERS2.Company, industry, and area practiceWhen disputes have arisen in the past, MadisonSquare Garden, the Employer, has worked outad hocagreementswith the Unions and thus had noconsistent traditional practice favoring either Union.Ithas, at least since 1968, made assignments ofdisputed work on a 50-50 basis with the understand-ing on its part and on the part of the Unions that noprecedent would be set. Additionally, the Employertakes a neutral position, favoring neither Union overthe other.Evidence regarding industry and area practice isinconclusive and does not appear to favor eitherUnion.3.Skills, efficiency, and economy ofoperationsAll parties agree that the work in dispute can bedone by employees represented by either Unionregardless of the type of equipment involved. Thereisnoevidence in the record from which it can beconcluded that efficiency and economy of operationswillbe promoted or impeded by the award of thedisputed work to one Union, as opposed to the other.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors, we believe thatthe employees represented by Local 1 are entitled toperform the work in dispute. We note that there issome support in the record for each Union's positionbased on the Employer's practice and area practice.We also note that employees represented by eitherUnion possess the necessary skills to perform thedisputed work and that the Employer has taken noposition on which Union should get the work. Withmany of the factors on which we normally rely beinginconclusive in this case, we shall give substantialweight to the collective-bargaining agreement be-tween Local 1 and the Garden, which by its termscovers the disputed work. Moreover, the nature ofthework involved in the disputes is essentiallytheatrical and more likely performed by members ofa traditional theatrical union such as Local 1 ratherthan by members of an essentially construction andmaintenance ' union such as Local 3. In making thisaward, we are assigning the work to employeesrepresented by Local 1 rather than to that organiza-tion itself or its members.which the producer of a traveling show will own the extra portableequipment and will already be under contract with it to hire Local Imembers to handle the equipment There is also evidence that RichardDonopria, the Garden's building superintendent (referring to the Pontiacshow) construed the agreement with Local I as requiring that "anythingScope of Award383As we read the briefs of the Garden and Local Ithey request that the Board issue a broad award,contending essentially that such is necessary to avoiddisruption of future events to take place in theGarden. There is precedent for a determinationbroader in scope than the site actually involvedwhere the record evidence indicates a likelihood thatsimilar disputes will occur between the same parties.6The present record reveals that, although the natureof events at the Garden changes from time to time,for a number of years a jurisdictional question hasarisen between the parties regarding the operation ofextra portable lighting to illuminate the stage or areaofperformance and the extra portable soundequipment.While in some instances disruption ofevents has been avoided by the parties'ad hocarrangements, the record reveals other instanceswherein the disputes have necessitated the nonuse ofcertain equipment, or the cancellation of events.Additionally, Local 3 states in its brief that it has notrecognized the yellow card, the basis for someIATSE jurisdictional claims, at any location whereLocal 3 has a collective-bargaining agreement. Thesefacts, and the inability of the two Unions to agree onwhat constitutes the stage for theatrical events orwhich Union should handle extra portable equip-ment for semitheatrical shows, in our view, demon-strate a strong probability that similar disputes willoccur in the future over the handling of similarequipment for similar events. Accordingly, we holdthat this determination applies not only to theperformances out of which the present dispute arose,but also to all similar work for theatrical-type andsemitheatrical productions which come to the Gar-den.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees represented by Theatrical Protec-tiveUnion No. 1 of International Alliance ofTheatrical Stage Employees and Motion PictureMachine Operators of the United States and Canadaare entitled to perform the work of handling theinstallation, operation, and maintenance of portabletraveling with this show that had a yellow card is work done by Local I "6SeeLathers Union Local 104 (The Blaine Petty Company),186 NLRBNo70 International Union of Operating Engineers, Local 66, AFL-CIO(Frank P Badolato & Son),135 NLRB 1392, 1401 384DECISIONSOF NATIONALLABOR RELATIONS BOARDlighting equipment of any type or intensity broughtin from outside the Garden to supplement theGarden equipment, hung off the stage to illuminatethe stage,7 and the installation, operation, andmaintenance of extra portable sound and projectionequipment for theatrical productions and theatricalelements ofsemitheatrical productions at the Em-ployer's jobsite atMadison Square Garden, 4Pennsylvania Plaza, New York, New York.2.Local Union No. 3, International Brotherhoodof ElectricalWorkers, AFL-CIO, is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or require the Employer to assign the abovework to its members or employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No. 3,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,shall notify the Regional Director forRegion 2,inwriting,whether it will refrain fromforcing or requiring the Employer,by means pro-scribed bySection 8(b)(4)(D), to award the work indispute to its members rather than to employeesrepresentedby Local 1.7For purposes of this Determination of Dispute, we find the area ofproscenium archperformance constitutes the stage and that such area is not limited by the